STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims  1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art, Brosnan ( US 2007/0217740) discloses a beam shaper assembly comprising a beam source providing a plurality of optical beams, an input beam shaper array including a plurality of input array cells positioned adjacent and in contact with each other in a tiled manner, each input array cell including an input beam shaper that receives one of the plurality of beams and is shaped to cause the beam to expand as it propagates away from the input beam shaper array to be converted from the low fill factor profile to a high fill factor profile and cause the high fill factor profile to taper to a lower value at a perimeter of each beam than is possible for an equivalent fill factor Gaussian beam; and an output beam shaper array including a plurality of output array cells positioned adjacent and in contact with each other in a tiled manner so that each output array cell is matched to an input array cell. However, the prior art does not disclose or make obvious, that each output array cell includes an output beam shaper that receives one of the converted beams and is shaped to flatten the wavefront of the converted beam so that the output beam shaper array provides a plurality of adjacent beams with minimal overlap and a minimal gap between the beams, in conjunction with other elements of the claims.  Further, the prior art does not disclose or make obvious, the beam shaper array includes an endcap having an input face to which optical fibers are coupled so that they carry the amplified split seed beams from each channel along a non-combining, non-dispersive axis relative to the other channels. Further, although Brosnan discloses causing a plurality of beams to expand along a combining dispersive axis as they propagate so as to be converted from a low fill factor to a high fill factor profile to taper to a lower value at a perimeter of each beam than is possible for an equivalent fill factor Gaussian beam,  the prior art does not disclose or make obvious, a method for coherent beam combining comprising amplifying phase-modulated split seed beams, and causing a wavefront of the converted high fill factor beams to flatten to provide a plurality of adjacent beams having different wavelength with minimal overlap and a minimal gap between the beams. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statements filed on Dec. 11, 2020 and Oct. 16, 2019 have been considered by the Examiner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: Honea, McCulloch and Beresnev disclose optical beam forming arrays and methods.
Harder et al. “Homogenization and beam shaping with microlens arrays” Proceedings of SPIE
5456, Photon Management (1 Sept. 2004) disclose beam shaping with microlens arrays.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/               Primary Examiner, Art Unit 3645